Citation Nr: 0019072	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a nervous stomach.

2.  Entitlement to service connection for alcohol abuse.

3.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1969 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for a 
nervous stomach and alcohol abuse as well as entitlement to 
non- service connected (NSC) pension benefits.

The Board notes that, in his original Application for 
Compensation and Pension dated in May 1998, the appellant may 
have raised claims for service connection for arthritis of 
multiple joints and a ruptured appendix.  These claims are 
referred to the RO for appropriate action.

The claims for service connection for a nervous stomach and 
entitlement to NSC pension benefits are addressed in the 
remand appended to this decision.


FINDING OF FACT

The appellant's alcohol dependence results from his abuse of 
alcohol.


CONCLUSION OF LAW

There is no legal basis to establish direct service 
connection for alcohol dependence.  38 U.S.C.A. §§ 101(16), 
105(a), 1131 (West 1991); 38 C.F.R. §§ 3.1(m), 3.301 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection - alcohol abuse

The appellant contends that he is entitled to service 
connection for an alcohol dependence which began in service.  
His service medical records note that he was "drunk" on two 
separate occasions in March 1971.  A September 1971 treatment 
record also noted that alcohol (ETOH) was smelled on his 
breath.  His VA clinical records reveal an assessment that he 
is alcohol dependent.  He filed his claim for service 
connection in May 1998.

Service connection may be granted for disease or disability 
incurred or aggravated in line of duty during a period of 
active service, but no compensation shall be paid if the 
disability is the result of the veteran's abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  See Barela v. 
West, 11 Vet. App. 280 (1998) (holding that 38 U.S.C.A. 
§ 1110, the basic entitlement statute for disabilities 
sustained during a period of war, bars payment of 
compensation for disability resulting from abuse of alcohol 
or drugs, but does not preclude a grant of service 
connection).  The term "service connected" is defined a 
disability incurred or aggravated in line of duty in the 
active military, naval or air service.  38 U.S.C.A. § 101(16) 
(1999) (emphasis added).  For claims filed after October 31, 
1990, the term "line of duty" is defined as:

An injury or disease incurred during active 
military, naval or air service will be deemed to 
have been incurred in line of duty and not as a 
result of the veteran's own misconduct when the 
person on whose account the benefits are claimed 
was, at the time the injury was suffered or 
disease contracted, in active military, naval or 
air service, whether on active duty or authorized 
leave, unless such injury or disease was the 
result of the person's own willful misconduct or 
abuse of alcohol or drugs.

Pub. L. No. 101-508, §8052(b), 104 Stat. 1388 (1990), 
codified at 38 U.S.C.A. § 105(a) (West 1991); 38 C.F.R. 
§ 3.301(a) (1999).

The Board holds, as a matter of law, that direct service 
connection for alcohol dependence is precluded by 38 U.S.C.A. 
§§ 101(16) and 105(a) because any disease or injury which 
results from alcohol abuse is disqualified for consideration 
as a "line of duty" injury.  See generally Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (primary service 
connection for alcohol and drug abuse is specifically 
precluded because it is considered to be 'willful 
misconduct'") (emphasis added), citing Gabrielson v. Brown, 7 
Vet.App. 36 (1994).  See also 38 C.F.R. § 3.301(c)(2) (1999).  
Since the law, and not the evidence, is dispositive of the 
appellant's claim for service connection for alcohol 
dependence, the Board must deny the claim due to the absence 
of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for alcohol dependence is denied.


REMAND

The record shows that the appellant has received VA treatment 
since the 1970's.  He has maintained that these records are 
relevant to his claims.  In response to its request for all 
VA inpatient and outpatient treatment records since 1972, the 
RO received VA outpatient treatment records relating only to 
1998.  At that time, there was a notation that "Vol 1 
missing" without any further clarifying information given.  
The Board is of the opinion that the RO should ask the VAMC 
in Jackson to make a further attempt to locate these records 
prior to any further adjudication of this claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
deemed to be within the constructive possession of VA 
although not within the claims folder).  The RO should 
explain and document all attempts to obtain records which are 
ultimately not obtained.

The Board is also of the opinion that the pension claim 
should be evaluated on an extraschedular basis under 
38 C.F.R. § 3.321(b)(2).  See Brown v. Derwinski, 2 Vet.App. 
444 (1992) (permanent and total disability for pension 
purposes under 38 U.S.C.A. § 1502 may be shown under either 
(1) an "objective" standard or (2) a "subjective" 
standard).

Accordingly, this case is REMANDED for the following action:

1.  The RO should make another attempt to obtain 
the appellant's VA clinical records, both 
inpatient and outpatient, since January 1972, and 
associate such records with the claims folder.  
All attempts to obtain records which are 
ultimately not obtained should be explained and 
documented.

2.  The appellant is hereby advised of his right 
to present any additional evidence or argument 
while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

3.  After completion of the above- referenced 
development, the RO should readjudicate the claims 
for service connection for a nervous stomach and 
entitlement to NSC pension benefits.  In doing so, 
the RO should give consideration to all the 
evidence of record to include any additional 
evidence obtained by the RO pursuant to this 
remand.  With respect to the NSC pension benefits 
claim, the RO must evaluate the claim on an 
extraschedular basis under 38 C.F.R. 
§ 3.321(b)(2).  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



